Title: To John Adams from Pseudonym: "A Ruined Merchant...", October 1798
From: Pseudonym: “A Ruined Merchant...”
To: Adams, John


President Adams
Oct. 1798


Myself and Family are ruined by the French. If you do not procure Satisfaction for my Losses when a Treaty is made with them I am undone for ever and you must be a Villain to your Country!!! Assassination shall be your Lot, if Restitution is lost to America thro’ your Means, or, if ever you agree to a Peace without it. The Subsistence of Thousands who have lost their all depends upon it!!!!!
A ruined Merchantalas! with 10 Children!!!!!Made Beggars by the French!